DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the circuit as described in the specification.  For example, the isolated bias power circuit as claimed in claims 5 and 15, the comparators as claimed in claims 6 and 16, the snubber claimed in claims 1 and 11, etc. There is no drawing of the circuit connections, only a high level block diagram. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Claims 9 and 19 recite the limitation “the electronic solid-state switch 102” in the second to last line of both claims. This appears to mean “the electronic solid-state switch.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumaru et al. U.S. Patent Application 2017/0093390 (hereinafter “Tsurumaru”) and further in view of Harnden et al. U.S. Patent No. 4,070,701 (hereinafter “Harnden”).
Regarding claim 1, Tsurumaru teaches a circuitry (refer to fig.9), comprising: an electronic solid-state switch (i.e. IGBT 22)(fig.9) including a first power terminal (i.e. C)(fig.9) and a second power terminal (i.e. E)(fig.9); a driver and switch protection system (refer to driver IC 30 and resistor 51)(fig.9) electrically connected to the electronic solid-state switch (implicit), wherein the driver and switch protection system includes: a power source (implicit); and a current buffer circuit (i.e. resistor 51)(fig.9) electrically connected between the power source and the electronic solid-state switch (implicit), however Tsurumaru does not teach the power source being an isolated bias power circuit configured to output a direct current voltage of at least fifteen volts; and a snubber circuit electrically connected to the first power terminal and the second power terminal. However, Harnden teaches the power source being an isolated bias power circuit (i.e. power supply module 23)(fig.9) configured to output a direct current voltage of at least fifteen volts (refer to col. 6 lines 32-35); and a snubber circuit (i.e. resistor 56, capacitor 57, zener diode 61, and diode 69)(fig.1) electrically connected to the first power terminal and the second power terminal (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru to include the isolated bias power circuit and snubber circuit of Harnden to provide the advantage of supplying a stable low voltage to the circuitry necessary for operation and protecting the electronic solid-state switch from transients.
Regarding claim 2, Tsurumaru and Harnden teach the circuitry of claim 1, however they do not teach wherein the current buffer circuit is configured to source and sink at least one ampere output current. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the current buffer circuit is configured to source and sink at least one ampere output current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include wherein the current buffer circuit is configured to source and sink at least one ampere output current to provide the advantage of protecting the solid-state switch from damage due to overcurrents.
Regarding claim 3, Tsurumaru and Harnden teach the circuitry of claim 2, however they do not teach wherein the current buffer circuit has an output resistance that is less than two Ohms. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the current buffer circuit has an output resistance that is less than two Ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include wherein the current buffer circuit has an output resistance that is less than two Ohms to provide the advantage of presenting a low input impedance to the solid-state switch in order to ensure correct operation of the switch.
Regarding claim 11, Tsurumaru teaches a circuitry (refer to fig.9), comprising: an electronic solid-state switch (i.e. IGBT 22)(fig.9) including a first power terminal (i.e. C)(fig.9) and a second power 
Regarding claim 12, Tsurumaru and Harnden teach the circuitry of claim 11, wherein the signal processing and diagnostic controller includes a current buffer circuit (i.e. resistor 51)(fig.9) electrically connected between the isolated bias power circuit and the electronic solid-state switch (implicit), however they do not teach wherein the current buffer circuit is configured to source and sink at least one ampere output current. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the current buffer circuit is configured to source and sink at least one ampere output current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges 
Regarding claim 13, Tsurumaru and Harnden teach the circuitry of claim 12, however they do not teach wherein the current buffer circuit has an output resistance that is less than two Ohms. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the current buffer circuit has an output resistance that is less than two Ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include wherein the current buffer circuit has an output resistance that is less than two Ohms to provide the advantage of presenting a low input impedance to the solid-state switch in order to ensure correct operation of the switch.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumaru and Harnden as applied to claim 3 above, and further in view of Nakamura et al. U.S. Patent Application 2009/0174353 (hereinafter “Nakamura”).
Regarding claim 4, Tsurumaru and Harnden teach the circuitry of claim 3, however they do not teach wherein the isolated bias power circuit is configured as a printed circuit board. However, Nakamura teaches wherein the isolated bias power circuit is configured as a printed circuit board (refer to IGBT control board)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to 
Regarding claim 14, Tsurumaru and Harnden teach the circuitry of claim 13, however they do not teach wherein the isolated bias power circuit is configured as a printed circuit board. However, Nakamura teaches wherein the isolated bias power circuit is configured as a printed circuit board (refer to IGBT control board)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include the printed circuit board of Nakamura to provide the advantage of further isolating the power circuit from the switch, thereby better protecting the switch and its control circuitry from damage.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumaru and Harnden as applied to claims 3 and 13 above, and further in view of Inada et al. U.S. Patent Application 2019/0103863 (hereinafter “Inada”).
Regarding claim 5, Tsurumaru and Harnden teach the circuitry of claim 3, wherein the isolated bias power circuit includes a plurality of windings (refer to Harnden fig.9), however they do not teach wherein the isolated bias power circuit is as an on-chip integrated transformer-based power supply with one-watt +/- 0.5 watt output power. However, Inada teaches wherein the isolated bias power circuit is as an on-chip integrated transformer-based power supply (refer to driving circuit 7 and drive power source circuit 10)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include the on-chip integrated transformer-based power supply of Inada to provide the advantage of creating a smaller circuit. However, Tsurumaru, Harnden and Inada do not teach wherein the on-chip integrated transformer-based power supply has one-watt +/- 0.5 watt output power. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the on-chip integrated transformer-based power supply has one-watt +/- 0.5 watt output power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru, Harnden, and Inada to include the on-chip integrated transformer-based power supply has one-watt +/- 0.5 watt output power to provide the advantage of providing the necessary power to run the circuit properly.	
Regarding claim 15, Tsurumaru and Harnden teach the circuitry of claim 13, wherein the isolated bias power circuit includes a plurality of transformers (refer to Harnden fig.9), however they do not teach wherein the isolated bias power circuit is as an on-chip integrated transformer-based power supply with one-watt output power. However, Inada teaches wherein the isolated bias power circuit is as an on-chip integrated transformer-based power supply (refer to driving circuit 7 and drive power source circuit 10)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include the on-chip integrated transformer-based power supply of Inada to provide the advantage of creating a smaller circuit. However, Tsurumaru, Harnden and Inada do not teach wherein the on-chip integrated transformer-based power supply has one-watt output power. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the on-chip integrated transformer-based power supply has one-watt output power, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru, Harnden, and Inada to include the on-chip integrated transformer-based power supply has one-watt output power to provide the advantage of providing the necessary power to run the circuit properly.
	
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumaru and Harnden as applied to claims 1 and 11 above, and further in view of Akahane U.S. Patent Application 2019/0187190 (hereinafter “Akahane”).
Regarding claim 6, Tsurumaru and Harnden teach the circuitry of claim 1, further comprising a signal processing and diagnostic controller (i.e. driver IC 30)(fig.9) and an external controller (i.e. control 
Regarding claim 16, Tsurumaru and Harnden teach the circuitry of claim 11, however they do not teach wherein the signal processing and diagnostic controller includes a plurality of comparators. However, Akahane teaches wherein the signal processing and diagnostic controller includes a plurality of comparators (refer to comparators 31a and 43a)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Tsurumaru and Harnden to include the comparators of Akahane to provide the advantage of using a simple and common means for determining abnormalities in a switching circuit.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 7 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 7, especially wherein the external controller is configured to command the electronic solid-state switch to transition to the off-state; in response to transitioning to the off-state, the signal processing and diagnostic controller is configured to: read a gate-source voltage, a gate-source amperage, a temperature, an amperage of a current flowing between the first power terminal and the second power terminal, and a voltage between the first power terminal and the second power terminal of the electronic solid-state switch; compare the gate-source voltage with a predetermined-off gate-source voltage threshold; determine that the gate-source voltage is less than the predetermined-off gate-source voltage threshold; in response to determining that the gate-source voltage is less than the predetermined-off gate-source voltage threshold, compare the voltage between the first power terminal and the second power terminal with a predetermined-off voltage threshold; determine that the voltage between the first power terminal and the second power terminal is greater than the predetermined-off voltage threshold; in response to determining that the voltage between the first power terminal and the second power terminal is greater than the predetermined-off voltage threshold; compare the amperage of the current between the first power terminal and the second power terminal with a predetermined-off amperage threshold; determine that the amperage of the current between the first power terminal and the second power terminal is less than the predetermined-off amperage threshold; in response to determining that the amperage of the current between the first power terminal and the second power terminal is less than the predetermined- off amperage threshold, compare the gate-source amperage with a predetermined- off gate-source amperage threshold; determine that the gate-source amperage is less than the predetermined-off gate-source amperage threshold; and in response to determining that the gate-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839